Citation Nr: 0923885	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  03-12 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for peripheral neuropathy of 
the lower extremities.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for fusion of the colon and 
bladder and intestinal adhesions (intestinal adhesions).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2003 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  Peripheral neuropathy of the lower extremities is not 
proximately due to carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the 
part of VA in treating the Veteran for his colon cancer, and 
is not the result of an event that was not reasonably 
foreseeable. 

2.  Fusion of the colon and bladder and intestinal adhesions 
are not proximately due to carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of VA in treating the Veteran for his colon 
cancer, and are not the result of an event that was not 
reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The requirements for compensation under 38 U.S.C.A. § 
1151 for peripheral neuropathy of the lower extremities have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2008).

2.  The requirements for compensation under 38 U.S.C.A. § 
1151 for fusion of the colon and bladder and intestinal 
adhesions have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in February 2003 and November 2003.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

The Veteran had a history of adenocarcinoma of the colon and 
is currently seeking benefits under the provisions of 38 
U.S.C.A. §1151.  He contends that the fusion of his colon and 
bladder is a result of his radiation and chemotherapy, or due 
to a complication related to his takedown surgery in August 
2003.  He further contends that his intestinal adhesions and 
peripheral neuropathy are the result of "excessive 
radiation" and chemotherapy from his colon cancer treatment.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of a veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished a veteran under 
any law administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown:  
(1) disability/additional disability, (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability, and (3) that there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event.
Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed on or after October 1, 1997, 
such as this Veteran's claim.  38 C.F.R. § 3.361(b) states 
that, to determine whether a veteran has an additional 
disability, VA compares a veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program upon 
which the claim is based to a veteran's condition after such 
care, treatment, examination, services, or program has 
stopped.  VA considers each involved body part or system 
separately.
38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  

Claims based on additional disability or death due to 
training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d)(3) of this section.  Actual causation is 
required.  To establish causation, the evidence must show 
that the hospital care, medical or surgical treatment, or 
examination resulted in a veteran's additional disability or 
death.  Merely showing that a veteran received care, 
treatment, or examination and that a veteran has an 
additional disability or died does not establish cause.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  The provision of training 
and rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.  Additional disability or 
death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused a veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without a veteran's or, in 
appropriate cases, a veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that a veteran's participation in an 
essential activity or function of the training, services, or 
CWT program provided or authorized by VA proximately caused 
the disability or death.  A veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C.A. chapter 31 or as 
part of a CWT program under 38 U.S.C.§ 1718.  It need not be 
shown that VA approved that specific activity or function, as 
long as the activity or function is generally accepted as 
being a necessary component of the training, services, or CWT 
program that VA provided or authorized.

The basic facts are not in dispute and by way of background, 
in December 2001, the Veteran underwent a sigmoid colectomy 
with end-colostomy (Hartmann's procedure).  He was 
subsequently diagnosed as having colon cancer.  In January 
2002, the Veteran began radiation treatment for his colon 
cancer.  In a consent form, which appears to be erroneously 
dated in January 2001, the Veteran was informed of the 
potential risks of radiation therapy.  The risks included, 
bowel and bladder damage; nerve damage causing pain, loss of 
strength, or feeling in the legs; and fistula between the 
bowel and other organs.  In February 2002, a single lumen 
chest port was placed for his chemotherapy.  

A February 2003 surgical oncology treatment record noted that 
the Veteran had received 5000 cGy of radiation to the pelvis 
and 5fu/leukovorin of adjuvant chemotherapy.  A March 2003 
treatment record reflected that the Veteran underwent 
adjuvant chemotherapy (incomplete) and radiation.  He was 
noted to have completed almost 4m of adjuvant chemotherapy 
based on the Mayo clinic bolus regimen of 5fu/leukovorin.  
Also noted was that the Veteran had urosepsis in April 2002 
which interrupted his adjuvant chemotherapy, but that he had 
already completed adjuvant radiation.  

In August 2003, the Veteran underwent a colostomy takedown 
with resection of the distal portion of the stoma with 
primary anastomosis between the distal descending colon/upper 
sigmoid colon and his rectum; resection and anastomosis of 
distal jejunal segment; diverting loop ileostomy; extensive 
and complete lysis of adhesions; and exploratory laparotomy.  
There were no complications noted in the operative report.  
Prior to the operation, the Veteran was informed of the 
risks, benefits and alternatives of this surgery.  
Specifically, the risks were noted as "pain, infection, 
bleeding, damage to surrounding structures, possibility of 
fistulization, especially damage to the ureter, bladder, and 
small intestine, as well as the potential need for further 
surgery."  The Veteran understood the risks and implications 
and agreed to proceed with the operation.  This surgical 
procedure was noted to be elective in nature.  

In December 2003, the Veteran underwent an ileostomy 
takedown, end colostomy formation, takedown of splenic 
flexure, lysis of adhesion and exploratory laparotomy.  
Preoperatively, the Veteran was noted to have a colovesical 
fistula status-post colostomy takedown with diverting 
ileostomy.  In this surgical record, the Veteran was noted to 
have been told in August 2003 that his colostomy takedown was 
high risk due to the radiation changes in his pelvis and 
following the surgery, the Veteran had a complication in the 
form of a colovesical fistula.  A February 2004 VA treatment 
record noted that the Veteran had post-operative 
complications resulting in perforation of the bowel and 
rectovesicular fistulae.  
        
During his July 2008 BVA videoconference hearing, the Veteran 
testified that he believed his peripheral neuropathy and 
intestinal adhesions were likely due to "excessive 
radiation."  He further stated that he was told he would be 
receiving a "high dose" of radiation to treat his colon 
cancer.  He has not alleged that his peripheral neuropathy 
and intestinal adhesions were caused by either of his 
surgeries.  Additionally, the Veteran testified that he was 
told that he was going to have a colostomy takedown, but was 
not told much about the procedure or its outcome.  The 
Veteran's wife testified that following the August 2003 
colostomy takedown surgery, the primary surgeon indicated 
that he "had messed up on-on [the Veteran]."  She recalled 
that the surgeon told her that "when they were coming to 
staple him, that they accidentally punctured a hole between 
his colon and bladder."  She stated that the surgeon did not 
write down this admission.  She testified that another doctor 
told her that the complications were "due to the infusions 
and due to the chemo.  That the chemo, the radiation had been 
too much to his intestines, and that everything was matted 
down ...," and that the other doctor had told her wrong.  

In order to address the medical questions presented in this 
case, in December 2008 the Board requested an opinion from a 
specialist with the Veterans Health Administration (VHA).  In 
an opinion dated in February 2009 regarding the Veteran's 
claims, the specialist indicated that the Veteran's 
peripheral neuropathy of the lower extremities, intestinal 
adhesions, and fusion of the colon and bladder were not 
caused by VA's carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by the 
VA in furnishing hospital care, or medical or surgical 
treatment, nor was it caused from an event not reasonably 
foreseeable.  In reaching this opinion, the specialist 
indicated that the Veteran's bowel adhesions were likely 
related to his radiation therapy and/or his previous surgery, 
which "is a known and common reaction to surgery and 
radiation."  He advised that the body heals by forming scar 
tissue, and adhesions in the bowel or abdomen can cause a 
bowel obstruction.  He further indicated that the most common 
cause of a small bowel obstruction in the United States is an 
adhesion related to surgery.  In regards to radiation, the 
specialist indicated that radiation can affect the bowel, 
even many years following surgery, and the resulting effects 
are well known and "almost inevitable."  He noted that this 
was not a result of a surgical mishap or excessive radiation.  
He also noted that the 5000 cGy dosage of radiation given to 
the Veteran is the standard dose of radiation given for most 
rectal cancers.  The dose range is typically from 4500 cGy to 
5400 cGy.  

The specialist opined that adhesion of the Veteran's bowel to 
his bladder is one of the well-known adverse effects of 
radiation, and is not the cause of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA, nor was it caused by an event not 
reasonably foreseeable.  The specialist pointed to the fact 
that the Veteran was informed of the potential risks of 
radiation therapy, including bowel, bladder, and nerve 
damage, and these are known risks associated with radiation.  
He advised that these risks are weighed against the benefits 
of radiation.  

The specialist ultimately opined that the Veteran's 
peripheral neuropathy of the lower extremities and intestinal 
adhesions were not caused by VA carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA, nor was it caused by an event not 
reasonably foreseeable.  Finally, he advised, that "these 
may be adverse effects of radiation, [but] they are not 
unforeseeable and that is why they are included in the 
discussion of possible risks in the informed consent."  
There is no contradictory clinical opinion of record.

Given the evidence as outlined above, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim that his intestinal adhesions and peripheral neuropathy 
of the lower extremities were caused by the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault based upon the VA surgery and 
radiation provided to treat his colon cancer.  The only 
clinical medical opinion of record indicates that the 
Veteran's claimed disorders were known risks to surgical and 
radiation treatment, and the Veteran had given his informed 
consent to the procedures.  Further, the specialist indicated 
that the Veteran's radiation dosage was the typical dosage of 
radiation given for most rectal cancers.  Finally, there is 
no competent clinical opinion of record indicating that the 
Veteran's intestinal adhesions and peripheral neuropathy were 
due to the carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault following VA 
medical treatment.  

The Board appreciates the Veteran's assertions that improper 
VA care caused these conditions, but notes that the Veteran 
is competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to offer his medical 
opinion as to cause of his intestinal adhesions and 
peripheral neuropathy, as there is no evidence of record that 
the Veteran has specialized medical knowledge regarding the 
standard of care for VA clinicians.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matter requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Absent an opinion finding 
the impropriety of VA care under the above-noted 
circumstances, the Board finds that the Veteran is not 
entitled benefits pursuant to § 1151 for peripheral 
neuropathy of the lower extremities and intestinal adhesions 
secondary to surgery and radiation treatment.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
peripheral neuropathy of the lower extremities is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
fusion of the colon and bladder and intestinal adhesions is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


